DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
	Product by process claim limitations are interpreted in accordance with MPEP 2113.  The claim scope of a product-by-process limitation is the structure that results from the process which is described.  

Claim Objections
	Applicant is advised that should claim 7 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The language of claim 4 lends ambiguity to the claim scope, in that it appears to be impermissibly broadening the scope of claim 1.  Claim 1 recites that the surface speed of the roller is greater than the web speed, whereas claim 4 recites that the ratio of roller surface speed to web speed is at least 1:1.  The range “at least 1:1” includes the possibility that the speeds are equal, which is broader than claim 1.  Clarification is necessary.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1–17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Velasquez (US 5,192,548)
	Regarding claim 1, Velasquez dry powder inhaler (column 1, lines 5-6; column 5, line 4) comprising an elongate carrier, said elongate carrier made by a method comprising: 

	continuously feeding the web (14) to and through a powder filling stage (stage including locations at rollers (52) and (66)), at the powder filling stage filling a finely divided powder into said microdepressions on the surface of the web using a driven roller (column 4, lines 18-26), wherein said roller is rotating about an axis generally transverse to said direction of web movement (figure 9), 
	removing from said surface of the web (14) excess powder not filled within the microdepressions and remaining on areas of the surface between the depressions (column 3, lines 55-58); and 
	wherein the powder is fed onto the web upstream of the roller of the powder filling stage (figure 9).
	Velasquez does not specifically state that the surface speed of the roller is greater than the web speed.  Velasquez anticipates claim 1 because the structure which results from the recited process is the same as the structure disclosed in the prior art, based on the evidence currently of record.  Velasquez discloses that the elongate carrier has the medicament distributed in the microdepressions (column 2, lines 9-25 and column 4, lines 18-37).  See MPEP 2113, “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”

	Regarding claim 2, Velasquez discloses that the carrier is wound on a spool or is in the form of a roll (column 6, lines 55-59).

	Regarding claim 3, Velasquez discloses that the method of making the carrier further comprises slitting and/or cutting the web in predetermined widths and/or predetermined lengths (see MPEP 2113, a web that has a length or width is the same structure as a web that is cut into a length or width.  As best understood based on the current record, the method steps in the product-by-process limitation do not result in a different structure).  

	Regarding claims 4-6, the explanation above accounts for this subject matter.  Velasquez does not specifically disclose the ratio of roller speed to web speed, but Velasquez does anticipate claim 1 because the structure which results from the recited process is the same as the structure disclosed in the prior art, based on the evidence currently of record.  Velasquez discloses that the elongate carrier has the medicament distributed in the microdepressions (column 2, lines 9-25 and column 4, lines 18-37).  See MPEP 2113, “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”



	Regarding claims 8-12 and 14, Velasquez accounts for this subject matter in that the steps of how to control and position the roller and the web during the process of applying the powder do not change the structure of the resulting elongate carrier based on the evidence currently in the record.  Velasquez discloses that the elongate carrier has the medicament distributed in the microdepressions (column 2, lines 9-25 and column 4, lines 18-37).  See MPEP 2113, “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  Velasquez anticipates claim 1 because the structure which results from the recited process is the same as the structure disclosed in the prior art, based on the evidence currently of record.  

	Regarding claim 15, Velazquez discloses that the finely divided powder is a biologically active substance (column 6, lines 25-45).

	Regarding claim 16, Velazquez discloses that the biologically active substance is a medicament suitable for administration by inhalation (column 1, lines 5-6 and claim 17).

	Regarding claim 17, Velazquez discloses that the biologically active substance is a drug, a vitamin or a vaccine (column 6, lines 25-45, column 4, line 14).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-10, and 13-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Velasquez (US 5,192,548) in view of Rabl (US 3,024,948).
Regarding claims 1 and 4-6, Velasquez accounts for the claimed subject matter as set forth above, but does not state that the surface speed of the roller is greater than the web speed.
Rabl further discloses that the speed of the roller and the substrate are different, and that the relative speed between the substrate and the roller is a result effective variable for evenly spreading the material without forming clods on the roller (column 2, lines 20-30; column 3, lines 26-30).  
It would have been obvious to one skilled in the art to make the surface speed of the roller greater than the web speed in the system of Velasquez, based on the teaching of Rabl, as routine optimization of a known result-effective variable and/or for the purpose KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); see also MPEP 2143.  

Regarding claims 9 and 10, Velasquez and Rabl account for the claimed subject matter substantially as discussed above, but Velasquez does not disclose that there is a gap between the roller and the web of 1.25 mm or less.  Rabl teaches that it is known to use a gap between a roller and a web, and further teaches that an advantage of this configuration is to be able to reliably achieve a desired layer thickness (column 2, lines 12-19).  It would have been obvious to one skilled in the art to optimize the size of a gap between the roller and the web in the system of Velasquez, based on the teaching of Rabl, for the purpose of achieving the desired powder thickness on the carrier.    

Claims 3, 11, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Velasquez (US 5,192,548) in view of Rabl (US 3,024,948) in further view of Fujiwara (US 2002/0079400).
Regarding claim 3, Velasquez and Rabl account for much of the claimed subject matter as discussed above, but do not appear to disclose slitting and/or cutting the filled web in predetermined widths and/or predetermined lengths. 

It would have been to one skilled in the art to provide a cutting step in the method of Velasquez in view of Rabl for the purpose of allowing the manufacture of webs with widths different from the raw material.  Additionally, doing so would merely amount to a combination of known elements according to known methods with predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); see also MPEP 2143.  

Regarding claims 11 and 12, Velasquez and Rabl account for much of the claimed subject matter as discussed above.  Velasquez and Rabl do not appear to disclose that the web bends at the roller, nor a bend angle of 160 to 180 degrees.
Fujiwara teaches a web processing system in which the web bends around rollers at many different angles including angles between 160 and 180 degrees (see figure 3).
It would have been obvious to one skilled in the art to provide a bend in the web at the roller in the method of Velasquez in view of Rabl, based on the teaching of Fujiwara, because doing so would merely amount to a combination of known elements according to known methods with predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); see also MPEP 2143.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,940,276. Although the claims at issue are not identical, they are not patentably distinct from each other because performing the steps recited in claim 3 of the ‘276 patent results in a device that falls within the scope of pending claim 1.  
Claims 1, 2, and 4-17 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent 10,940,276. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to combine any or all of the steps recited in the ‘276 claims as a routine combination of known steps with predictable results.  
	Claim 10 is rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,022,508.  Although the claims at issue are not identical, they are not patentably distinct from each other because performing the steps recited in claim 1 of the ‘508 patent results in a device that has all of the features of 
	Claims 1-17 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent 10,022,508. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to combine any or all of the steps recited in the ‘508 claims as a routine combination of known steps with predictable results.  The subject matter which is missing from the combined steps of the ‘508 patent is the inhaler.  Velazquez (US 5,192,548) teaches that it is known to use such elongate carriers in an inhaler (column 5, line 3).  It would have been obvious to one skilled in the art to combine the carrier produced by the method of claim 1 of the ‘508 patent with an inhaler, based on the teaching of Velazquez, as a routine combination of two structures disclosed as being used together with predictable results.  
	Claim 1 is rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 8,997,799. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of the ‘799 patent includes all the subject matter of pending claim 1.  MPEP 804, “The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s).”
Other Prior Art
	The attached PTO-892 form includes references which are not relied upon above but are considered relevant to this application.

Conclusion
Any inquiry concerning this communication should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799